EXHIBIT STOCK AND WARRANT PURCHASE AGREEMENT THIS STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made on the 28th day of August, 2008, by and among BALQON CORPORATION, a California corporation (the “Company”), and MARLIN FINANCIAL GROUP, INC. (the “Investor”). THE PARTIES HEREBY AGREE AS FOLLOWS: 1. Purchase and Sale of Stock and Warrants 1.1 Sale and Issuance of Stock and Warrants (a) Subject to the terms and conditions of this Agreement, the Investor agrees to purchase at the Closing, and the Company agrees to sell and issue to the Investor at the Closing, Two Million Nine Hundred Sixteen Thousand Seven Hundred Twenty-Five (2,916,725) shares (the “Issue Shares”) of the no par value common stock of the Company (the “Common Stock”). (b) Subject to the terms and conditions of this Agreement, the Investor agrees to purchase at the Closing, and the Company agrees to sell and issue to the Investor at the Closing, warrants to purchase up to Seven Hundred Twenty-Nine Thousand One Hundred Eighty (729,180) shares of the Common Stock (the “Warrants;” collectively with the Issue Shares and the Warrant Shares, as defined in section 1.3 of the Agreement, the “Shares”) on the terms and conditions set forth in this Agreement. (c) As consideration for the Issue Shares and the Warrants, and in exchange therefor, (i) Investor has, pursuant to an oral agreement, provided valuable services to the Company the monetary value of which the board of directors of the Company has determined to be Fifty-Five Thousand and No/100 Dollars ($55,000.00) (the “Services Purchase Price”); and (ii) Investor shall pay to the Company Eight
